Citation Nr: 1523014	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  07-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has since been transferred to the RO in Boston, Massachusetts.  

In April 2012, the Board remanded this issue for additional development.  The Board again remanded this issue in July 2013 for development.  The case is again before the Board for appellate review.  

In October 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  After the VLJ from the October 2009 hearing retired, the Veteran opted to undergo another hearing before a VLJ at the local RO.  Thus, the Veteran testified at a Travel Board hearing before a VLJ in November 2013, and a transcript of this hearing is of record.  In March 2015, the Board sent the Veteran a letter that indicated the VLJ from the November 2013 was no longer employed by the Board.  The letter informed the Veteran of his right to request another optional Board hearing and provided a 30 day period during which the Veteran could respond.  Since the Veteran has not responded to this letter, the Board assumes that he does not want another hearing.  

FINDING OF FACT

The Veteran's major depressive disorder is related to service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore, any failure to meet these duties is harmless error and need not be discussed further.  

The Board does note that the Veteran's service treatment records were unable to be obtained by the RO.  In a case such as this, where it appears that the Veteran's service treatment records were lost while in the possession of a Federal department or agency, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims that MDD was caused by his active service.  Specifically, the Veteran expressed discontent with his duty assignment after finishing boot camp, and guilt for not being able to serve as a corpsman with his friends who had been killed in action.  After a thorough review of the record, the Board finds that service connection for MDD is warranted.  

First, the record reflects a current diagnosis of MDD, and the Board finds that the first element of service connection has been met.  

Next, in October 2002, the Veteran was afforded a VA examination as part of his claim for service connection for posttraumatic stress disorder (PTSD).  While the examiner ultimately concluded that the Veteran's psychiatric symptoms did not meet the criteria for PTSD, he did opine that the Veteran suffered from MDD and that it could be traced to his military service.  

In support of the Veteran's claim, Dr. J.A.G., a psychologist who had treated the Veteran in 1983, submitted a letter to the Veteran's representative in May 2005.  In the letter, Dr. J.A.G. reported that the Veteran had presented at medical clinic on his station ship during service for severe depression and suicidal ideation between 1969 and 1970.  Dr. J.A.G. also referred to additional psychiatric treatment by the Veteran's primary care physician immediately following his separation from service.  In support of this history, Dr. J.A.G. referred to his review of the Veteran's "service record book."  Though Dr. J.A.G. did not explicitly provide a nexus statement linking the Veteran's MDD to active service, he did indicate that the Veteran had no psychological problems prior to entering the military and that psychological problems did begin in the military.  

Subsequently, as part of his claim for service connection for MDD, the Veteran was afforded a VA mental health examination in December 2005.  The examiner provided the Veteran's psychiatric history, which was partially relayed by the Veteran.  The examiner provided an Axis I diagnosis of major depression, but did not provide a nexus opinion.  

However, VA did obtain a nexus opinion in a January 2013 examination for the Veteran's claim for service connection.  After listing the Veteran's psychiatric history, evidencing a thorough review of the Veteran's claim file and a detailed interview with the Veteran, the examiner diagnosed the Veteran with MDD.  With regard to a nexus, the examiner opined that it was at least as likely as not that his problems with depression were a continuation of the problems for which the Veteran reported having received counseling while in the Navy.  

Accordingly, the competent medical evidence of record indicates the Veteran's currently diagnosed major depressive disorder was incurred during his active duty military service.  Significantly, there is no medical evidence of record that contradicts the positive evidence.  

The Board also notes that the Veteran is credible, and his statements to medical professionals, testimony at his hearings, and statements submitted in support of his claim (and his previous claim of PTSD), are all credible and reflect a continuity of symptomatology since service.  Also, the Veteran's own statements are corroborated by the numerous lay statements of record.  Additionally, the Veteran is competent to report what has occurred since his active service because his statements relate to his first-hand knowledge of the symptoms he experienced during and after service.  

In light of the positive medical opinions of record, including the opinion of the January 2013 VA examiner, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a major depressive disorder.  

ORDER

Service connection for a major depressive disorder is granted.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


